Citation Nr: 9920210	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1. Entitlement to an increased rating for Post-Traumatic 
Stress Disorder (PTSD), 
evaluated as 30 percent disabling, for the period from March 
1996 to January 8, 1998.

2. Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling, 
from January 8, 1998


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the veteran's representative has argued 
that the veteran is unemployable due to his PTSD and is thus 
entitled to a total disability based on individual 
unemployability (TDIU).  The Board refers this issue back to 
the RO for development and adjudication.  The Board further 
recognizes the representative's assertion that the claims of 
TDIU and increased rating for PTSD are inextricably 
intertwined and should be thus decided at the same time.  If 
a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and the VA is required to decide 
those issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  However, the Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals) has held 
that the issue of entitlement to a TDIU rating is not 
necessarily "inextricably intertwined" with the issue of 
entitlement to an increased schedular evaluation.  See Parker 
v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994). In Holland v. Brown, 6 Vet. App. 
443, 446-47, the Court explained that the question of a TDIU 
rating can be distinct from the question of a higher 
schedular evaluation.  The issue of entitlement to a TDIU has 
not been developed for appellate review and is not 
inextricably intertwined with the issue on appeal.


FINDINGS OF FACT

1. For the time period from March 1996 to January 8, 1998, 
the veteran's PTSD 
was characterized by definite impairment in the ability to 
establish and maintain effective and wholesome relationships 
with people.

2. For the time period from March 1996 to January 8, 1998, 
the veteran's PTSD 
was manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).   

3. Since January 8, 1998, the veteran has demonstrably been 
unable to obtain or 
retain employment due to his PTSD.


CONCLUSION OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD for the period from March 1996 to January 8, 
1998 have not been met. 38 U.S.C.A. §§ 1155, 5017 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1995).

2.  The schedular criteria for a rating of 100 percent from 
January 8, 1998 for the veteran's PTSD have been met.  
38 U.S.C.A. §§ 1155, 5017 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (1998); 38 C.F.R. §§ 4.125-
4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection for the veteran's PTSD was 
established by rating decision of June 1992.  The RO assigned 
a 10 percent disability evaluation.  The rating was increased 
to 30 percent disabling per a Board decision dated November 
1995.  In November 1996, the veteran again averred that his 
PTSD was more severely disabling than reflected by the 30 
percent evaluation and he presented outpatient treatment 
records back to March 1996 to support his claim.  The 30 
percent rating was continued by the rating decision in August 
1997.  However, during the pendency of this appeal the 
disability rating was increased to 70 percent, effective back 
to January 8, 1998.  This rating remains in effect.  As this 
70 percent rating was not placed in effect from the time of 
the original claim, March 1996, however, the Board will 
proceed to determine the proper rating for two distinct 
periods.   First, the Board will consider if the veteran's 
symptomatology from November 1996 to January 8, 1998 
warranted a rating in excess of 30 percent.  Then the Board 
will consider whether the veteran's symptomatology since 
January 8, 1998 warrants a rating in excess of 70 percent 
disabling.

Initially the Board notes that during the pendency of this 
appeal, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  When a law or regulation 
changes while a case is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

Under the version of Diagnostic Code 9411 which was in effect 
prior to November 7, 1996, a 30 percent evaluation was 
warranted for PTSD when evidenced by definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain to retain 
employment.  A 100 percent evaluation was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; when there was psychoneurotic symptomatology 
bordering on gross repudiation of reality; or when there was 
demonstrable inability to obtain or retain employment. See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  The 
revised regulation provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
paranoid attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routing activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

I. Rating from March 1996 to January 1998

Medical records here include results from an April 1997 VA 
examination and mental health clinic outpatient reports from 
March 1996 to January 1998.

In April 1997, the veteran underwent a VA examination that 
described the nature and severity of the PTSD.  At that time, 
the veteran provided a history of his disorder and complained 
of poor sleeping, nightmares every night, frequent 
flashbacks, an explosive temper, increasing isolation from 
people, hypervigilance, and an exaggerated startle response.  
The examiner clinically noted that the veteran was casually 
groomed.  The veteran was found to be candid and polite.  He 
readily answered all questioned posed.  His motor activity 
and gait were normal and his eye contact was alert.  His 
quality of speech was normal and relevant and he was oriented 
to person, place and time.  His memory was found to be intact 
and intellectual functioning was gauged to be within the 
average range.  

His mood was dysphoric, as he appeared depressed.  His affect 
was flat, and the veteran reported a history of suicidal and 
homicidal ideation.  He denied, however, any current suicidal 
or homicidal ideation.  He also denied any psychotic 
symptoms.  His impulse control appeared to be contained; 
however, he reported a history of becoming verbally and 
physically aggressive.  His insight and judgment appeared to 
be fair and the veteran reported nightmares and insomnia.  He 
was diagnosed with PTSD.  A GAF score was not assigned.

Outpatient records from this time show that the veteran was 
regularly attending both PTSD couples and individual 
counseling at the Mental Health Clinic.  The social worker in 
January 1997 noted that the veteran was adherent to his 
counseling and medications.  He routinely participated in the 
group and shared experiences.  In October 1996, the veteran 
and his wife were said to "enhance the group."  In December 
1996 the veteran and his wife seemed well and stable.  
Generally, then, these records describe that the veteran 
still experienced ongoing problems relating to his PTSD but 
that he was able to maintain his treatment and share his 
experiences in the group counseling setting.

It is the decision of the Board that the veteran's 
symptomatology during this time does not rise to a level in 
excess of 30 percent disabling as contemplated by the 
schedular criteria under either the old or new regulations.  
As per the old regulations, the veteran was able to establish 
and maintain wholesome relationships with people, he and his 
wife seemed very well and stable and he was able to interact 
and share with the members of his PTSD group.  Further, there 
was simply no evidence at this time of psychoneurotic 
symptoms that resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  

The veteran's symptomatology also did not warrant an increase 
in excess of the 30 percent rating pursuant to the new 
regulations.  The VA examiner found that the veteran's 
quality of speech was normal, relevant and he was oriented 
times three.  Intellectual functioning was deemed average and 
memory was intact.  Although he had a flattened affect, his 
insight and judgment appeared to be fair.  During this time, 
the veteran established and maintained effective social 
relationships, as evidenced by his work in PTSD couples 
counseling.  As such, the veteran's symptomatology does not 
warrant a 50 percent evaluation for this period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there was no showing by the veteran that 
his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization during this time period.  He was not 
hospitalized for this disease.  There was no medical evidence 
submitted that the veteran was unemployable due to his PTSD 
during this time period.  Under these circumstances, the 
Board finds that the veteran did not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Further, as the evidence presented is not in equipoise, the 
benefit of the doubt rule is not for application in this 
claim.  See 38 U.S.C.A. § 5107(a).

II. Rating since January 1998

The veteran asserts that the 70 percent rating does not 
adequately reflect the severity of his disorder.  He has 
submitted VA outpatient and VA examination reports in 
conjunction with that assertion. 

The veteran underwent a VA examination in June 1998.  The 
veteran reported similar symptoms as in his earlier VA 
examination.  He noted that the recent deaths of three family 
members have led to an increase in symptoms.  He further 
related that he had become more isolated, unable even to 
attend church.  The examiner noted that the veteran's speech 
and thought processes were goal directed.  He was independent 
in all activities of daily living and was alert to person, 
place and time.  His memory to recent events seemed impaired 
secondary to a cerebrovascular accident sustained in 1997.  
No obsessive or ritualistic behavior was noted during the 
interview, and his speech was loud and angry in tone when he 
described an incident in Vietnam where he felt guilty for 
leading his men into a deadly battle.  He reported frequent 
panic attacks.  He further reported that he had a difficult 
time being around his three children and his grandchildren.  
He stated that he becomes irritable with family members and 
that he felt a great deal of remorse and guilt about his 
irritability.  He described his mood as being depressed most 
every day.  His affect during the interview was very tense 
and angry at the time he described his combat exposure.  The 
examiner diagnosed the veteran with chronic PSTD and assigned 
a Global Assessment of Functioning (GAF) of 45 denoting 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (which 
VA has adopted at 38 C.F.R. § 4.125 (1998)).

The final piece of evidence is VA outpatient medical records 
from the mental health clinic.  In April 1998, the veteran 
appeared as a walk-in patient at the Mental Health Clinic.  
He reported that he was having problems sleeping, that he 
twists his bedcovers, and yells and screams in his sleep 
because of nightmares.  Further, he experiences fear and 
socially isolates himself due to this fear.  The physician 
noted that the veteran had problems with anger control and 
concentration that will keep the veteran from working.  The 
veteran would be a danger to himself and others because of 
this anger control problem.  His GAF score was 39, denoting 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.

It is clear then that the veteran continues to experience 
worsening symptomatology associated with his PTSD.  It is the 
decision of the Board that, pursuant to the regulations in 
effect prior to November 1996, the veteran meets the criteria 
for a 100 percent rating for this period.  As the veteran has 
submitted medical evidence that he is unable to work due to 
his PTSD, his occupational impairment is total and a 100 
percent rating is warranted.


ORDER

1.  Entitlement to a rating in excess of 30 percent disabling 
for the time period from March 1996 to January 8, 1998 is 
denied.

2.  Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD from January 8, 
1998 is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

